Exhibit 10.15
 
For U.S. Investors:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
For Non-U.S. Investors:
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S PROMULGATED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). ACCORDINGLY, NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE SECURITIES ACT.
 
 
PROMISSORY NOTE
 
 
GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.
 
 
Due: _______________  ___, 2015
 
Original Issue Date: _______________ ___, 2013 US$_____________
 
This Secured Convertible Promissory Note is one of a series of duly authorized
and issued convertible promissory notes of Green Energy Management Services
Holdings, Inc., a Delaware corporation (the “Company”), designated its 16.5%
Promissory Notes due _______________ ___, 2015 (the “Note”), issued to
____________________________ (together with its permitted successors and
assigns, the “Holder”) in accordance with exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”), pursuant to the
Subscription Agreement, dated as of _______________ ___, 2013 (the “Subscription
Agreement”), entered into between the Company and the Holder.  Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Subscription Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
Section 1.01           Principal and Interest.  (a) For value received, the
Company hereby promises to pay to the order of the Holder, in lawful money of
the United States of America and in immediately available funds the principal
sum of ______________________________ Dollars ($_______) on _______________ ___,
2015 (the “Maturity Date”)
 
(b)           The Company further promises to pay interest on the unpaid
principal amount of this Note at a rate per annum equal to (i) Prime Rate plus
(ii) one-half percent (0.5%), commencing to accrue on the date hereof and
payable on the Maturity Date (the “Interest”).  Interest will be computed on the
basis of a 360-day year of twelve 30-day months for the actual number of days
elapsed.  The Interest will accrue until the earlier of payment or conversion of
the corresponding part of the shares of Preferred Stock and will be payable in
cash, or at the discretion of the Holder in shares of Common Stock at a
conversion price of $0.20 per share (the “Interest Conversion Price”).
 
(c)            From and after the occurrence of an Event of Default, the
Interest shall be increased by two (2%) percent.  In the event that such Event
of Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the interest as calculated at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.
 
(d)           Except as otherwise set forth in this Note, the Company may prepay
at any time any portion of the principal amount of this Note.
 
(e)           “Prime Rate” shall mean the prime rate (the base rate on corporate
loans at large U.S. money center commercial banks) as published in the Money
Rates section of the Wall Street Journal or other equivalent publication if the
Wall Street Journal no longer publishes such information (if more than one such
prime rate is published on any given day, the lowest of such published rates
shall be the Prime Rate for purposes of this Note).
 
Section 1.02           Reduction of Principal Upon Conversion of Preferred
Stock.  For each share of Preferred Stock that is converted by the Holder
pursuant to the terms of the Certificate of Designations, the outstanding
principal amount of the Note issued to the Purchaser shall be automatically
reduced by an amount equal to (x) $100 for (y) each one (1) converted share of
Preferred Stock.
 
Section 1.03           Absolute Obligation/Ranking.  Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of
this Note at the time, place, and rate, and in the coin or currency, herein
prescribed.  This Note is a direct debt obligation of the Company.  This Note
ranks pari passu with all other Notes issued pursuant to one or more
Subscription Agreements.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.04           Paying Agent and Registrar.  Initially, the Company will
act as paying agent and registrar.  The Company may change any paying agent or
registrar, by giving the Holder not less than five (5) business days’ written
notice of its election to do so, specifying the name, address, telephone number
and facsimile number of the paying agent or registrar. Upon an assignment of the
Note to the Company, the Company may act as paying agent and registrar without
regard to the notice provision provided above.
 
Section 1.05           Different Denominations; Transfer.  This Note is
exchangeable for an equal aggregate principal amount of Notes of different
authorized denominations, as requested by the Holder surrendering the same.  No
service charge will be made for such registration of transfer or exchange.  This
Note and any shares of Common Stock issued upon conversion of this Note may only
be offered, sold, assigned or transferred by the Holder without the consent of
the Company, provided that the provisions of the Subscription Agreement are
complied with in all respects.
 
Section 1.06           Investment Representations. This Note has been issued
subject to certain investment representations of the original Holder set forth
in the Subscription Agreement and may be transferred or exchanged only in
compliance with the Subscription Agreement and applicable federal and state
securities laws and regulations.
 
Section 1.07           Reliance on Note Register.  Prior to due presentment to
the Company for transfer or conversion of this Note, the Company and any agent
of the Company may treat the person in whose name this Note is duly registered
on the Note Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Note is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.
 
Section 1.08           Other Rights.  In addition to the rights and remedies
given it by this Note and the Subscription Agreement, the Holder shall have all
those rights and remedies allowed by applicable laws.  The rights and remedies
of the Holder are cumulative and recourse to one or more right or remedy shall
not constitute a waiver of the others.
 
 
ARTICLE II
 
Section 2.01           Certain Adjustments.
 
(a)            Stock Dividends and Splits. If the Company, at any time while
this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon conversion of this Note), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Interest
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding treasury shares, if any)
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event,
and the number of shares issuable upon conversion of this Note shall be
proportionately adjusted such that the aggregate Interest Conversion Price of
this Note shall remain unchanged.  Any adjustment made pursuant to this Section
2.01(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Calculations.  All calculations under this Section 2.01 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may
be.  For purposes of this Section 2.01, the number of shares of Common Stock
deemed to be issued and outstanding as of a given date shall be the sum of the
number of shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
(c)           Adjustment to Interest Conversion Price. Whenever the Conversion
Price is adjusted pursuant to any provision of this Section 2.01, the Company
shall promptly mail to the Holder a notice setting forth the Conversion Price
after such adjustment and any resulting adjustment to the number of shares
underlying this Note and setting forth a brief statement of the facts requiring
such adjustment.
 
ARTICLE III
 
Section 3.01           Events of Default.  Each of the following events shall
constitute a default under this Note (each an “Event of Default”):
 
(a)            failure by the Company to pay the principal amount when due
hereunder within ten (10) business days of receipt of written notice thereof;
 
(b)           failure by the Company for twenty (20) business days after notice
to it to comply with any of its other agreements in this Note;
 
(c)            the Company shall: (1) make a general assignment for the benefit
of its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian, sequestrator, liquidator or similar official for
itself or any of its assets and properties; (3) commence a voluntary case for
relief as a debtor under the United States Bankruptcy Code; (4) file with or
otherwise submit to any governmental authority any petition, answer or other
document seeking: (A) reorganization, (B) an arrangement with creditors or
(C) to take advantage of any other present or future applicable law respecting
bankruptcy, reorganization, insolvency, readjustment of debts, relief of
debtors, dissolution or liquidation; (5) file or otherwise submit any answer or
other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction;
 
(d)           any case, proceeding or other action shall be commenced against
the Company for the purpose of effecting, or an order, judgment or decree shall
be entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 3.01(c) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Company, and any of the foregoing shall continue
unstayed and in effect for any period of sixty (60) days;
 
 
4

--------------------------------------------------------------------------------

 
 
(e)            any material breach by the Company of any of its representations
or warranties under the Subscription Agreement; or
 
(f)             any material default, whether in whole or in part, shall occur
in the due observance or performance of any obligations or other covenants,
terms or provisions to be performed under this Note or the Subscription
Agreement which is not cured by the Company within ten (10) business days after
receipt of written notice thereof.
 
Section 3.02           If any Event of Default specified in clauses 3.01(c) or
(d) occurs, then the full principal amount of this Note, together with any other
amounts owing in respect thereof, to the date of the Event of Default, shall
become immediately due and payable without any action on the part of the Holder,
and if any other Event of Default occurs, the full principal amount of this
Note, together with any other amounts owing in respect thereof, to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash.  The Holder need not provide, and the Company hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
Note holder until such time, if any, as the full payment under this Section
shall have been received by it.  No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.
 
 
ARTICLE IV
 
[Reserved].
 
 
ARTICLE V
 
Section 5.01           No Security; Other Rights.  The obligations of the
Company to the Holder under this Note are not secured in any way.  In addition
to the rights and remedies given it by the Subscription Agreement and the Note,
the Holder shall have all those rights and remedies allowed by applicable
laws.  The rights and remedies of the Holder are cumulative and recourse to one
or more right or remedy shall not constitute a waiver of the others.
 
 
ARTICLE VI
 
Section 6.01           Notice.  Notices regarding this Note shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:
 
If to the Company, to:
Green Energy Management Services Holdings, Inc.
 
2251 Drusilla Lane, Suite B
Baton Rouge, Louisiana 70809
 
Attention:  John Tabacco, CEO
 
Facsimile:  (___) ___-____
 
 

 
 
5

--------------------------------------------------------------------------------

 
 
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, NY 10022
 
Attention:  Adam S. Gottbetter, Esq.
 
Facsimile:  212-400-6901
   
If to the Holder:
At the address set forth in the Subscription Agreement

 
Section 6.02           Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
New York Courts are improper or inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated
hereby.  If either party shall commence an action or proceeding to enforce any
provisions of this Note, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorney’s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
Section 6.03           Severability.  The invalidity of any of the provisions of
this Note shall not invalidate or otherwise affect any of the other provisions
of this Note, which shall remain in full force and effect.
 
Section 6.04          Entire Agreement and Amendments.  This Note, together with
the Subscription Agreement, represents the entire agreement between the parties
hereto with respect to the subject matter hereof and there are no
representations, warranties or commitments, except as set forth herein.  This
Note may be amended only by an instrument in writing executed by the parties
hereto.
 
Section 6.05          Cancellation.  After all Principal, accrued Interest and
other amounts at any time owed on this Note has been paid in full (or reduced to
$0 as a result of the conversion of Preferred Stock), this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 6.06           Construction; Headings.  This Note shall be deemed to be
jointly drafted by the Company and all the Purchasers and shall not be construed
against any person as the drafter hereof.  The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note.
 
Section 6.07           Payment of Collection, Enforcement and Other Costs.  If
(a) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding or the
Holder otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Note, then the
Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, but not limited to, attorneys’ fees
and disbursements.
 
Section 6.08          Noncircumvention.  The Company hereby covenants and agrees
that the Company will not, by amendment of its Certificate of Incorporation,
Bylaws or through any reorganization, transfer of assets, consolidation, merger,
scheme of arrangement, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.  Without limiting the generality of the
foregoing, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note, and
(iii) shall, so long as any of the Notes are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the Notes, the maximum number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of the Notes then outstanding
(without regard to any limitations on conversion).
 
Section 6.09           Amendments and Waiver of Default.  The Note may not be
amended without the consent of the Holder.
 
[Remainder of Page Intentionally Left Blank]
 
 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.
 

 
GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.
         
By:                                                                          
                 
 
Name:  John Tabacco
 
Title:    Chief Executive Officer



 
 8

--------------------------------------------------------------------------------